Affirmed and Opinion Filed October 6, 2015




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00773-CV

                    IN THE INTEREST OF R.R. AND J.V., CHILDREN

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF11-02361-R

                             MEMORANDUM OPINION
                           Before Justices Bridges, Francis, and Myers
                                   Opinion by Justice Francis
       Rogelio Villa a/k/a Jose Lopez (Father) appeals the trial court’s order in this suit affecting

the parent-child relationship. In two issues, Father contends the trial court abused its discretion

by naming the children’s mother, Bertha Ramirez, sole managing conservator of the children and

by finding he was voluntarily underemployed and basing his child support obligation on a

finding that he was a diesel mechanic. We affirm.

       Father and Mother began living together in 1996 and had two children during their

thirteen-year relationship: a son, R.R., born in 2000, and a daughter, J.V., born in 2002.

According to Mother, Father was emotionally and physically abusive. She described incidents

between 2004 and 2007 in which Father hit her, knocked holes in the wall, and pulled a gun on

her and the children. The incidents were witnessed by the children. Mother was treated at

hospitals in 2004 and 2006 after Father injured her; in neither instance, however, did she report

the abuse to hospital personnel. In the 2006 incident, Mother acknowledged that she was
arrested by the police for Class C misdemeanor assault–family violence. The police report

indicated the argument began because Father was cheating on Mother, and Mother scratched

Father on the arm. Mother pleaded guilty and completed deferred adjudication probation.

       Father left Mother in March 2009 and did not return. After that, she said the children did

not hear from or see their Father for a year. Mother filed this suit in February 2011. Initially,

she said Father had unsupervised visitation, but the children cried and screamed and did not want

to see him. The trial court ultimately suspended visitation and then ordered supervised visits,

first at Family Living Place and then at Hannah’s House - facilities that monitor supervised

visitations between parents and children. Neither place was successful in reunifying the children

with Father, and the court ordered family therapy, which Mother said also did not “work out.”

Mother testified she tried to get the children to cooperate in counseling, but acknowledged she

had been sanctioned for missing appointments. Finally, she told the court she wanted her

children to have a healthy, safe relationship with Father but was “scared.”

       Father testified he never abused Mother or the children.         He believed Mother had

poisoned the children against him because she was jealous after he married another woman. To

support this claim, he went through a series of photographs, taken during visits with him in late

2010, in which the children were smiling and appeared to be happy. He was not “proud” that

that he went through a period of “several months” where he did not see his children. But, he

testified he attended every scheduled visitation at FLP and Hannah’s House as well as every

family counseling session in attempt to reunify with his children. He said he loves his children

and was not going to “give up.”

       In addition to Mother and Father, several family services providers also testified on the

issue of the children’s relationship with Father. Sharyl D. Terhall, a social worker, conducted a




                                               –2–
court-ordered emergency interview of the children and a social study, and filed reports with the

court several months before trial.

       Terhall interviewed the children in June 2011. At the time, they were nine and ten years

old. From the beginning, they referred to Father as “the guy” and “the man.” When Terhall

asked why they referred to him that way, they said he was “mean” and they had seen him “hurt”

Mother. The children told Terhall they had seen Father physically abuse Mother more than once

when they were all living together, including beating her head against the wall and a concrete

floor, wielding a knife at her, and threatening to “kill them all” with a gun. Terhall said the

children were “very emotional” and shredded tissues as they recounted the stories. Terhall said

their demeanor seemed “genuine” and uncoached. Both children told Terhall they did not want

to see Father, even under supervised conditions, because they were afraid of him. Although she

said she said she did not know whether Mother or Father was telling the truth, she believed the

children, believed they were “scared,” and said that their fears needed to be addressed. Terhall

said the children could sustain “significant harm” if forced to have unsupervised visitation with

Father before they had a chance to work through their fears in counseling.

       About six months after Terhall’s interview, FLP began providing supervised visitation

services to the family. According to Christina Coultas, FLP program director, the children told

staff workers they were afraid of Father and refused to visit him. FLP tried to make the children

feel “safe” and Mother also tried to encourage them, but after three unsuccessful attempts, FLP

terminated the parties’ participation in the program.

       After the failure at FLP, the court ordered supervised visitation at Hannah’s House. The

facility’s director, Betty Stone, testified staff workers supervised ten visits between Father and

the children, but the children were “scared to death.” According to Stone, children usually sit in

a large room with the visiting party and play games or watch a movie while two supervisors stay

                                                –3–
in the room and monitor the interaction. With R.R. and J.V., however, each visit was a “chore”

just to get them to the visitation room. Stone said when the children arrived, they were “so

overcome with fear” that they would cling to Mother and could barely walk in the building.

After Mother left, the children would bury their faces in their hands. Although staff tried to

determine why they were so upset and angry, the children would not talk to them. Once in the

visitation room, Stone said the children would become upset when Father entered the back of the

room and tried to talk to them. Nevertheless, Stone said, Father would stay the entire time of the

scheduled visits and did whatever was necessary to reunite with the children.

       According to Stone, Mother did not bring the children to four scheduled visits. At one

point, Mother’s original counsel wrote a letter to Hannah’s House, which accused workers of

“being mean” to the children and warned that they “had no business ever touching them.” Stone

acknowledged it was possible that staff told the children that Mother could go to jail if they did

not visit with Father.

       After the lack of success at Hannah’s House, the court ordered the children to begin

counseling with a family therapist.     During this same time, the children began individual

counseling with Leslie Kuerbitz, who provided play therapy in ten or eleven one-hour sessions.

At the time, R.R. was eleven years old and J.V. was ten. Kuerbitz testified R.R. was “very

angry” and J.V. was “very fearful.” She said the children’s emotions were appropriate to the

issues discussed and she did not believe they were “parroting” someone else.

       The children told her Father had pulled a gun and threatened to kill them and Mother, but

he “backed off” when another relative came into the home. They also said they had seen him hit

Mother and pull her hair. R.R. indicated he wanted to “move dad out of [his] life” while J.V.

said she wished her “dad never existed.”    The children told Kuerbitz about their Father’s new

home, and Kuerbitz said they saw a disparity between his new household and their own and were

                                               –4–
upset that Father would treat a new woman and her children “so much better than he could treat

them.” While Father was “hit or miss,” Kuerbitz said Mother was the “one stable parent” in their

lives and they loved her very much.

       In addition to testimony regarding conservatorship issues, Mother and Father testified

about Father’s work history and earnings. The evidence showed Father had been working

illegally in this country for twenty years under the name of Jose Lopez. Mother said he owned a

trucking company, J.L. Trucking, from 1999 to 2009. The company started with one eighteen-

wheeler truck and expanded to three. She said Father still had the business when they separated

in 2009.

       In contrast, Father testified he closed his trucking company in 2007, although a tax Form

1099 was admitted into evidence showing his company earned $173,071.11 in 2008. When he

closed his business, Father said he gave the three trucks to his father, although the trucks remain

on his property. He said he earned $10,000 in 2008 and in 2009 working for his father, but has

since been unemployed because he is trying to gain legal status and had been advised not to use

any false names. He said he helps his wife run her trucking business, which opened in 2011, and

does maintenance on the trucks at the company. He estimated the value of his services to the

company at $400 a week “to do maintenance on the trucks” and asked the trial court to assess

child support at 25 percent of that value.

       When asked the percentage of time spent on maintenance as opposed to other tasks,

Father said:

       It would be maybe once a week when you do maintenance. Depends on how
       often they broke down. They not gonna break down all the time, but maintenance
       is only once a week.




                                               –5–
At another point, he estimated he worked thirty hours a week doing maintenance on the trucks,

“depending on how often they break.” Later, he said he only put air in the tires and water in the

washer reservoirs. He said he was not a certified mechanic and had never been trained as such.

       The trial court admitted a printout from the Bureau of Labor Statistics showing the mean

annual wage for a bus or truck mechanic or a diesel engine specialist was $43,660. Finally,

Father testified he owns a home on five acres in Cedar Hill that he purchased in 2007 but said his

wife pays the $2400 mortgage. He also owns two vehicles, a 2008 Ford F-250 and 1997

Chevrolet.

       Two months after the trial, the judge issued a written decision finding it “extremely

difficult” to determine who was “telling the truth regarding family interactions over the past six

years.” He said it was unclear whether the children actually witnessed family violence or threats,

but that it was clear the children have “overwhelming fear/animosity/mistrust of their father.”

Further, the judge stated that it was unclear whether “the children’s feelings stem from

indoctrination by the mother or actions of the father . . . .” Saying his decision was designed to

“safeguard the children,” the judge appointed Mother sole managing conservator and Father

possessory conservator and directed the parties to cooperate in reunification therapy. He also

found Father was voluntarily underemployed or unemployed and ordered child support based on

earnings as a diesel mechanic.

       The trial court’s rulings were incorporated in the final judgment.         The trial court

specifically found no pattern of child neglect or family violence by any party to this case within

two years preceding the filing of this case or during the pendency of the case. With respect to

child support, the trial court found Father had a taxable income of $173,000 in 2008. Further, it

found Father is a diesel mechanic, whose skill level is billable at $30 an hour, and the national

average annual wage for diesel mechanics is $43,660, Texas’s annual mean wage is $40,460, and

                                               –6–
Dallas’s mean annual wage is $42,310. The trial court further found Father is capable of earning

$3,526 monthly gross wages and had net resources of $2,869.44, and calculated his child support

obligation at $692 per month.

       In his first issue, Father contends the trial court abused its discretion by naming Mother

sole managing conservator of their children. Within this issue, Father complains the trial court

(1) allowed Mother to present evidence at trial that was not disclosed in discovery and (2) failed

to apply the proper legal standard to the conservatorship determination.

       We begin with Father’s discovery complaint in which he asserts the trial court improperly

allowed two witnesses––Terhall, the social worker who conducted the social study and the

emergency interview of the children, and Kuerbitz, the children’s therapist––to testify at trial.

He argues both witnesses should have been excluded because Mother failed to timely disclose

them as persons with knowledge of relevant facts or to designate them as experts.

       Under rule 193.6 of the Texas Rules of Civil Procedure, a party may not offer the

testimony of a witness who was not timely disclosed in response to a discovery request unless

the court finds good cause for the failure to timely make, amend, or supplement the discovery

response or that the failure will not unfairly surprise or prejudice the other parties. TEX. R. CIV.

P. 193.6(a); see Fort Brown Villas III Condominium Ass’n, Inc. v. Gillenwater, 285 S.W.3d 879,

881 (Tex. 2009) (per curiam). The burden is on the party seeking to admit the evidence to

establish good cause or the lack of unfair surprise or unfair prejudice. TEX. R. CIV. P. 193.6(b);

Fort Brown Villas III Condominium Ass’n, 285 S.W.3d at 881. It is within the trial court’s

discretion to determine whether the party has met this burden. Spurk v. Tex. Dep’t of Family &

Protective Servs., 396 S.W.3d 205, 213 (Tex. App.—Austin 2013, no pet.).

       At the time Terhall was called to testify, Father was asked if he would stipulate to her

qualifications. Father’s counsel responded that since Terhall was appointed by the court, he had

                                                –7–
“no objection to that.” Terhall testified without objection that she (1) spent four to five hours

with the children and conducted the social study and emergency interview; (2) believed the

children’s statements were “credible” and were “related to direct memories” as opposed to what

they were told; and (3) had “reason to conclude” that it was “highly probable” Father had been

violent with Mother. She said the children (1) reported to her that Father had threatened to take

them from Mother and that they had seen threats and violence; (2) were fearful of Father and

reported they “peed themselves a lot”; (3) reported that Father had threatened them with a knife

and gun; (4) were emotional and shredded tissues as they talked about the subject, indicating

anxiety; and (5) were afraid of Father and did not want him in their lives. Terhall further

testified without objection that during an observation of visitation, the children were tearful and

she ended the visitation because she did not see the benefit to prolonging it. As a result of her

evaluation, she concluded it was in the children’s best interest for any access by Father to be in a

counseling or supervised setting. During this testimony, the trial court took judicial notice of

Terhall’s social study and admitted her interview report into evidence, both without objection

from Father. After all of this testimony and documentary evidence came in, Terhall was asked

about her opinion as to whether Mother was cooperative in developing a relationship between

Father and the children. It was at this point Father objected for the first time and raised the

failure to respond to discovery.

       On appeal, Father complains Terhall was improperly allowed to give opinions on the

truthfulness of the children’s statements, the validity of the allegations of violence and fear, and

the appearance of the Mother’s efforts to cooperate during the process of conducting the study.

Mother responds that Father waived his complaint by stipulating to Terhall testifying as an

expert and by failing to object at the beginning of the testimony. We agree with Mother.




                                                –8–
       Texas Rule of Appellate Procedure 33.1 requires a party to make a timely objection in the

trial court to preserve a complaint on appeal. TEX. R. APP. P. 33.1(a). Here, appellant first

stipulated to Terhall testifying as an expert and then allowed her to testify on most of the very

subjects he complains about on appeal before raising any objection. Under these circumstances,

we conclude his objection was untimely and he has waived any complaint regarding Terhall.

       With respect to Kuerbitz, Father complains she was allowed to disclose information

learned as a result of her counseling sessions with the children, including their statements about

how they felt about their father, and to opine on the veracity of the children’s statements and the

lack of coaching by Mother.

       Kuerbitz was the children’s only counselor in this case. The record shows that when

Kuerbitz was call to testify, Father’s attorney objected that he was unaware Kuerbitz was

counseling the children until recently and Mother had not disclosed her as a witness. Mother’s

attorney, however, represented that the social study, which had been on file for months, included

Kuerbitz’s report, curriculum vitae, and letter. Further, at Mother’s deposition one month earlier,

Father’s attorney asked who would be testifying at trial, and Mother told him “Ms. Leslie.”

Finally, Kuerbitz told the judge she had previously been subpoenaed and had been ordered by the

judge to appear in this case on this date. The trial court determined Kuerbitz was named in the

social study, and then adjourned the case for one week.

       When the case reconvened, Father again sought to exclude Kuerbitz’s testimony on the

ground she was not disclosed and “no opinions were itemized.” Father acknowledged Kuerbitz

was included in the social study but said that fact was not sufficient to provide notice she would

testify. After lengthy argument by both sides, the trial court overruled Father’s objection and

allowed Kuerbitz’s testimony.




                                               –9–
       Having reviewed the record, we cannot conclude the trial court abused its discretion in

allowing Kuerbitz to testify. Kuerbitz was the only counselor of the children (although there was

a family therapist), her report was part of the social study, and she was identified to Father as a

witness at a deposition one month before trial. Moreover, the trial court adjourned the trial for

week allowing Father additional time to prepare for the witness. Under these circumstances, the

trial court could have properly concluded Mother’s failure to timely make, amend, or supplement

discovery responses to identify Kuerbitz as a witness could not have unfairly surprised Father.

We conclude Father’s complaint as to Terhall and Kuerbitz is without merit.

       Father next asserts the trial court abused its discretion by denying him the status of joint

managing conservator. He argues the trial court did not find family violence had occurred during

the two years before suit was filed, but did find Mother harbored “deep feelings of resentment

and anger” towards Father and “the children were fearful of their father based on the allegations

made by the Mother.” From this, he contends the findings prove parental alienation, not a

history of violence in the home, and the trial court therefore abused its discretion by “allowing

[Mother] to abuse the system, indoctrinate her children, and still be awarded sole managing

conservator status.”

       We review a trial court’s decision on conservatorship for an abuse of discretion. In re

J.A.J., 243 S.W.3d 611, 616 (Tex. 2007). The test for an abuse of discretion is whether the trial

court acted in an arbitrary and unreasonable manner or whether it acted without reference to any

guiding principles. Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 242 (Tex. 1985).

In family law cases, the abuse of discretion standard overlaps with traditional sufficiency

standards of review; as a result, legal and factual sufficiency are not independent grounds of

error but are relevant factors in our assessment of whether the trial court abused its discretion. In

re A.B.P., 291 S.W.3d 91, 95 (Tex. App.—Dallas 2009, no pet.). The trial court does not abuse

                                               –10–
its discretion if some evidence of a substantial and probative character exists to support the trial

court’s decision. In re S.E.K., 294 S.W.3d 926, 930 (Tex. App.—Dallas 2009, pet. denied). The

trial court is in the best position to observe the witnesses and their demeanor, and we give the

court great latitude when determining the best interest of the child. Id.

       In Texas, the primary consideration in determining conservatorship and possession of and

access to the child is the best interest of the child. TEX. FAM. CODE ANN. § 153.002 (West 2014);

In re V.L.K., 24 S.W.3d 338, 342 (Tex. 2000). The trial court may appoint a sole managing

conservator or joint managing conservators. TEX. FAM. CODE ANN. § 153.005(a). But, the trial

court is required to presume that the appointment of both parents as joint managing conservators

is in the best interest of the child until evidence is presented to rebut this presumption. See TEX.

FAM. CODE ANN. § 153.131(b). The party seeking appointment as sole managing conservator has

the burden to rebut the presumption. Lide v. Lide, 116 S.W.3d 147, 152 (Tex. App.—El Paso

2003, no pet.).

       When, as here, the parents do not file an agreed parenting plan, the trial court may render

an order appointing the parents joint managing conservators only if the appointment is in the best

interest of the child. TEX. FAM. CODE ANN. § 153.134(a). In making its determination, the trial

court is to consider the following factors:

       (1) whether the physical, psychological, or emotional needs and development of
       the child will benefit from the appointment of joint managing conservators;

       (2) the ability of the parents to give first priority to the welfare of the child and
       reach shared decisions in the child’s best interest;

       (3) whether each parent can encourage and accept a positive relationship between
       the child and the other parent;

       (4) whether both parents participated in child rearing before the filing of the suit;

       (5) the geographical proximity of the parents’ residences;



                                               –11–
       (6) if the child is 12 years of age or older, the child's preference, if any, regarding
       the person to have the exclusive right to designate the primary residence of the
       child; and

       (7) any other relevant factor.

Id.; In re Marriage of Butts, 444 S.W.3d 147, 154–55 (Tex. App.—Houston [14th Dist.] 2014,

no pet.). A finding of a history of family violence involving at least one of the parents of a child

removes the presumption that a joint managing conservator is in the best interest of the child. Id.

§ 153.131(b).

       Father has not discussed any of the above statutory factors; rather, it appears he is arguing

that without a finding of family violence, Mother failed to rebut the presumption in favor of

awarding joint managing conservator status to both parents. We disagree.

       We acknowledge that in his order, the trial judge specifically found “there has been no

pattern of neglect or family violence by any party to this case within two years preceding the

filing of this case or during the pendency of this case.” Moreover, the trial judge previously

explained in his written decision that he found it “extremely difficult to determine who is telling

the truth regarding family interactions over the past six years.” And while the judge found it

“unclear” whether the children actually witnessed family violence or threats or acting out by

Father, it was “clear” that the children had an “overwhelming fear/animosity/mistrust” of him.

       Initially, we note the only evidence in this case shows family violence, if any, occurred

more than two years before Mother filed her petition. Nevertheless, the evidence showed the

children were traumatized by the thought of visiting Father and appeared to be genuinely afraid

of him. In an effort to reunify children with Father, supervised visitation was ordered at FLP and

Hannah’s House. FLP terminated the parties’ participation in the program after only three

attempts because the children refused to visit with Father even though staff tried to make them

feel safe and reassure them. Likewise, attempts at Hannah’s House were unsuccessful. The


                                               –12–
director testified the children were “scared to death” and were “so overcome with fear” they

could barely walk in the building. The children’s play therapist, Kuerbitz, testified R.R. was

“very angry” and J.V. was “very fearful.” R.R. indicated in play therapy that he wanted to

“move dad out of [his] life” while J.V., in her assessment, said she wished her “dad never

existed.” At the time, R.R. was just shy of twelve years old, and J.V. was ten.

       Finally, Terhall said she did not know whether Mother or Father was telling the truth, but

she believed what the children told her and that they were “scared” and the fear needed to be

addressed. In addition to this evidence, Mother testified that when she and Father were together,

she provided the care for the children: she fed them, put them to bed at night, and took them to

their swimming lessons, sports events, choir, and Bible studies.        After Father ended their

relationship, he went a year without contacting his children or seeing them.

       Keeping in mind that the primary consideration in a conservatorship determination is the

children’s best interest and applying the statutory factors to the above evidence, we conclude at a

minimum factors (1), (2), (4), and (7) weigh in favor of the trial court’s decision. Specifically,

given the children’s fear of Father, their physical, psychological, and emotional needs and

development would not benefit from appointing their parents as joint managing conservators.

Nor does it appear the parents could reach shared decisions in the children’s best interest given

that evidence suggests little communication between the parties. For example, Mother did not

know the name of the children’s stepmother until a month before trial even though the

stepmother had been married to Father for more than two years. Finally, the evidence also

showed Mother has always been the children’s primary caregiver. And while there may have

been controverting evidence, the trial court was in the best position to observe the witnesses and

their demeanor. See In re S.E.K., 294 at 930.




                                                –13–
        In reaching our conclusion, we cannot overemphasize that in custody matters, where

personal observation and evaluation of the parties and their claims is so valuable, we vest great

deference in the trial court’s judgment. See Doyle v. Doyle, 955 S.W.2d 478, 481 (Tex. App.—

Austin 1997, no pet.). In apparent recognition of the children’s feelings toward Father and the

desire to “safeguard the children,” the trial court awarded sole managing conservatorship to

Mother but made provisions for supervised visitation and continued counseling in an effort to

reunify the children with Father. Because some probative evidence exists to overcome the

presumption that joint managing conservatorship is in the children’s best interest, we conclude

the trial court did not abuse its discretion in awarding Mother sole managing conservatorship of

R.R. and J.V.   We overrule the first issue.

        In his second issue, Father argues the trial court erred in finding he was voluntarily

underemployed or unemployed and assessed child support on the basis he was a diesel mechanic

when no evidence supports this finding.

        A trial court has discretion to set child support within the parameters provided by the

family code. Iliff v. Iliff, 339 S.W.3d 74, 78 (Tex. 2011). The family code provides that “[i]f the

actual income of the obligor is significantly less than what the obligor could earn because of

intentional unemployment or underemployment, the court may apply the support guidelines to

the earning potential of the obligor.” TEX. FAM. CODE ANN. § 154.066(a) (West 2014). In child

support decisions, the “paramount guiding principle” of the trial court should always be the best

interest of the child. Iliff, 339 S.W.3d at 81. Once an obligor has offered proof of his current

wages, the obligee must demonstrate the obligor is intentionally unemployed or underemployed.

Id.   A court may consider the obligor’s proffered rebuttal evidence of the reasons for his

intentional unemployment or underemployment. Id




                                               –14–
       On appeal, Father relies on evidence (1) he is unemployed, (2) his assets are limited, and

(3) he was never employed or trained as a mechanic. Additionally, Father asserts the trial court

“discriminated against [him] by failing to weigh [his] ability to work legally in this country” and

complains, without citation, that evidence from the Department of Labor was not admissible.

       Having reviewed the evidence, we cannot conclude the trial court abused its discretion by

finding Father was intentionally unemployed or underemployed nor was it an abuse of discretion

to assess child support on the basis that Father was a diesel mechanic. The evidence in this case

shows that Father earned $173,000 in 2008, the year before he ended his relationship with

Mother and moved out. After that, he closed his trucking business and claimed he gave away his

three eighteen-wheeler trucks, although they remained on his property. He also claimed to earn

only $10,000 in each of the next two years while working with his father. Then, in the year

Mother filed this lawsuit, he stopped earning money all together, saying he worked thirty hours a

week in his wife’s newly established trucking business but was not paid. Appellant testified

during those thirty hours, he did maintenance on the trucks when they broke down. But then

later in his testimony, he claimed he did not perform mechanical work and only put air in the

tires and water in the washer reservoir. Finally, Father told the court he was unemployed

because he was trying to establish legal status in this country.

       Regardless of Father’s citizenship status, he has a legal duty to support his children. See

Iliff, 339 S.W.3d at 81 (“The law has long recognized parents have a legal duty to support their

children during their minority.”); Yarborough v. Yarborough, 290 U.S. 202, 221 (1933) (“[I]n

order that children may not become public charges the duty of maintenance is one imposed

primarily upon the parents, according to the needs of the child and their ability to meet those

needs.”). His testimony that he provided maintenance on the trucks when they broke down could

reasonably be construed to mean that he was providing mechanical services despite his later

                                                –15–
testimony to the contrary. Such an inference is also supported by his testimony that he provided

maintenance for thirty hours per week, which the trial court could have determined was not

consistent with just putting air in the tires and water in the water reservoirs. Evidence at trial

established the wages of a diesel mechanic, and while Father claims that evidence was

inadmissible, he does not provide any authority on appeal to support his position. We conclude

the evidence supported the trial court’s finding that Father was intentionally unemployed.

Further, we conclude the evidence supports the trial court’s assessment of child support on the

basis Father was employed as a diesel mechanic. We overrule the second issue.

       We affirm the trial court’s order.




140773F.P05                                        /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




                                              –16–
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

IN THE INTEREST OF R.R. AND J.V.,                    On Appeal from the 254th Judicial District
CHILDREN                                             Court, Dallas County, Texas
                                                     Trial Court Cause No. DF11-02361-R.
No. 05-14-00773-CV                                   Opinion delivered by Justice Francis;
                                                     Justices Bridges and Lang participating.


      In accordance with this Court’s opinion of this date, the trial court’s Order In Suit To
Modify Parent-Child Relationship is AFFIRMED.

       It is ORDERED that appellee Bertha Ramirez recover her costs of this appeal from
appellant Rogelio Villa a/k/a Jose Lopez.


Judgment entered October 6, 2015.




                                              –17–